GARTZKE, P.J.
{dissenting). Section 346.03(2)(b), Stats., exempts the operator of an emergency vehicle from a fine or forfeiture for proceeding past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation, provided, as subsec. (3) requires, the vehicle’s emergency lights and siren or whistle are on. If those lights and siren or whistle are on, the same driver cannot be charged with what would otherwise be a stopping, standing or *531parking violation, a speeding violation, or a wrong-way driving or turning violation. In my view, by virtue of subsec. (5), the same operator is not relieved from civil liability for personal injuries or property damage for failure to drive with due regard under the circumstances for the safety of all persons and is not exempt from forfeitures or penalties under other statutes which may result from the consequences of his or her reckless disregard for the safety of others.
Without subsec. (5), the exemption in subsec. (3) might otherwise immunize the operator from the civil liability which ordinarily attaches to violation of a safety statute under decisions such as Olson v. Ratzel, 89 Wis. 2d 227, 237-38, 278 N.W.2d 238, 243 (Ct. App. 1979). The "due regard” provision in subsec. (5) prevents this from occurring.
This purpose of the "due regard” provision in subsec. (5) is reflected in sec. 346.19, Stats. Section 346.19(1) requires other drivers to give way to an emergency vehicle, to clear any intersection and to stop until the emergency vehicle has passed. Section 346.19(2) provides, "This section does not relieve the operator of an authorized emergency vehicle from the duty to drive with due regard under the circumstances for the safety of all persons using the highway.” Since subsec. (1) imposes no duties on an emergency vehicle operator, the sole purpose of subsec. (2) must be to preserve the civil liability of the emergency vehicle operator. Similarly, that is the sole purpose of the "due regard” provision in sec. 346.03(5), since subsecs. (2)(a)-(d) impose no duties on the emergency vehicle operator except in the case of (2)(b) to slow down.
Without sec. 346.03(5), Stats., the exemptions granted to the operator of an emergency vehicle might further immunize the operator from penalties as a *532consequence of reckless disregard for the safety of others. The effect of subsec. (5) is to preserve the operator’s liability for a forfeiture or fine under sec. 346.62(1), Stats., and possible conviction of a felony under sec. 940.245(1), Stats.1
In my view, if the operator of an emergency vehicle travelled 95 miles per hour with emergency lights and siren on in a residential neighborhood, he or she could not be charged with a speeding violation. However, other circumstances could exist resulting in a violation of sec. 346.62(1), Stats., the penalty for which is a forfeiture of not less than $25 nor more than $200 for the first offense. Sec. 346.65(1), Stats. If great bodily harm resulted from violating sec. 940.245(1), Stats., the operator could be convicted of a Class E felony under sec. 940.245(1), Stats., fined $10,000 and imprisoned for two years. Sec. 939.50(3)(e), Stats.
Because I am unable to convince the majority as to the purpose of subsecs. 346.03(2) and (5), I do not address the claim that the language in subsec. (2)(b) "only after slowing down as may be necessary for safe operation" is unconstitutionally vague.

Section 346.62(1), Stats., provides: "It is unlawful for any person to endanger the safety of his own person or property or the safety of another’s person or property by a high degree of negligence in the operation of a vehicle.”
Section 940.245(1), Stats., provides: "Whoever causes great bodily harm to another by a high degree of negligence in the operation or handling of a vehicle is guilty of a Class E felony.”